DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I and Species B in the reply filed on August 4, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 68-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
An action on the merits of elected Species I and Species B, which is encompassed by Claims 50-67, is presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 50-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 50 recites the limitation “the composite film attached to the capsule body at a capsule body bottom perimeter to create a sealed composite film” in lines 3-4.  It is unclear how attaching a composition film to a capsule body created a sealed film.  Rather, the structure that is sealed is the capsule body.  For purposes of examination Examiner interprets the claim to require “the composite film attached to the capsule body at a capsule body bottom perimeter to create a sealed capsule body.”
Claim 50 recites the limitation “at least one weak point” in line 5 as well as in lines 6-7.  The term “weak” is a relative term which renders the claim indefinite. The term “weak” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination Examiner interprets the claimed “weak point” to refer to an area of reduced thickness.
Claim 50 recites the limitation “a non-weak portion” in lines 7-8.  The term “non-weak point portion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination Examiner interprets the claimed “non-weak point portion” to refer to an area having a greater thickness than another portion of the composite film.
Claim 50 recites the limitation “the perimeter of the capsule body” in lines 12-13.  There is insufficient antecedent basis for this particular perimeter (of the capsule body).
Claim 50 recites the limitation “a distributor engaged with the capsule cap” in line 16.  The disclosure at the time of filing only describes a “distributor cap” when referencing the term “distributor.”  It is unclear if the distributor is a separate structure from the capsule cap or if the cap is a single structure that constitutes a “distributor cap.”
Claim 50 recites the limitation “the bottom side of the capsule cap” in line 17.  There is insufficient antecedent basis for “the bottom side” (of the capsule cap).
Claim 51 recites the limitation “one or more broken weak points” in line 3.  There is insufficient antecedent basis for the weak points to be broken. The term “weak” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination Examiner interprets the claimed “weak point” to refer to an area of reduced thickness.
Claim 52 recites the limitation “a mixing space where water and concentrate received from the capsule body mix before flowing out of the beverage outlet” in lines 2-3.  It is unclear what is meant by this limitation.
Claim 52 recites the limitation “water and concentrate” in line 2.  It is unclear if this refers to “a liquid concentrate” recited in Claim 51, line 2 or to entirely different structures.  For purposes of examination Examiner interprets the claim to refer to the same liquid concentrate.
Claim 54 recites the limitation “the perimeter of the capsule” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 55 recites the limitation “the ridge like features” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, the term “ridge like” is a relative term which renders the claim indefinite. The term “ridge like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination Examiner interprets the claim to refer to the “at least one ridge” recited in Claim 54.
  Claim 55 recites the limitation “collapses under an external planar pressure” in line 2.  It is unclear what is meant by the term “planar” in the context of pressure.  For purposes of examination Examiner interprets the claim to recite “collapses under an external pressure.”
Claim 56 recites the limitation “the at least one weak point” in lines 1-2 as well as “a plurality of weak point” in line 2.  The term “weak” is a relative term which renders the claim indefinite. The term “weak” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination Examiner interprets the claimed “weak point” to refer to an area of reduced thickness.
Claims 57-58 recites the limitation “the plurality of weak points” and “weak points” in lines 1-2.  The term “weak” is a relative term which renders the claim indefinite. The term “weak” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination Examiner interprets the claimed “weak point” to refer to an area of reduced thickness.

Claim 60 recites the limitation “the beverage concentrate” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 60 recites the limitation “the at least one weak point” in lines 2-3.  The term “weak” is a relative term which renders the claim indefinite. The term “weak” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination Examiner interprets the claimed “weak point” to refer to an area of reduced thickness.
Claim 60 recites the limitation “the perimeter” in line 3.  It is unknown what structure “the perimeter” is associated with.
Claim 61 recites the limitation “at least one weak point” in line 6 as well as in line 7 as well as in line 8 as well as in line 9 as well as in line 12.  The term “weak” is a relative term which renders the claim indefinite. The term “weak” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination Examiner interprets the claimed “weak point” to refer to an area of reduced thickness.
Claim 61 recites the limitation “at least one strong attachment area” in lines 9-10.  The term “strong” is a relative term which renders the claim indefinite. The term “strong” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 63 recites the limitation “a liquid beverage concentrate” in line 2.  It is unclear if this refers to “a beverage concentrate” recited in Claim 62, line 4 or to an entirely different beverage concentrate.  For purposes of examination Examiner interprets the claims to refer to the same beverage concentrate.  Examiner interprets Claim 63 to require “the capsule body is filled with the beverage concentrate wherein the beverage concentrate is a liquid.
Claim 64 recites the limitation “liquid concentrate” in line 2.  It is unclear if this refers to “a liquid beverage concentrate” recited in Claim 63, lien 2 or to an entirely different liquid concentrate.  For purposes of examination Examiner interprets the claim to refer to the same liquid concentrate.
Clarification is required.
Claims 53, 59, 62, and 65-67 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 50, 52, and 56-59 are rejected under 35 U.S.C. 103 as being unpatentable over Bolzicco et al. US 2008/0257165 in view of Katz US 2016/0016727, Baldo US 2015/0203285, and Fond et al. US 5,656,316.
Regarding Claim 50, Bolzicco et al. discloses a single serving beverage capsule (capsule 1) comprising a capsule body (cup shaped portion 2) having an interior space between an inside of the capsule body (cup shaped portion 2) (‘165, Paragraph [0021].  A capsule cap (safety lid 11) has an exterior side and an interior side and has a capsule cap perimeter (‘165, Paragraph [0033]) that is substantially equal to a perimeter of the perimeter of the capsule body (cup shaped portion 2).  The capsule cap (safety lid 11) is attached to a bottom end of the capsule body (cup shaped portion 2) with the composite film between the interior side of the capsule cap (safety lid 11) and the bottom end of the capsule body (cup shaped portion 2) and has a flow channel (passage 14) directing to a flow channel outlet.  A distributor (cylindrical wall 16) is engaged with the capsule cap (safety lid 11) and has a water inlet wherein the flow channel outlet (passage 14) and a beverage outlet (output opening 13) are attached to the bottom side of the capsule cap (safety lid 11) (‘165, FIG. 2) (‘165, Paragraph [0036]).

    PNG
    media_image1.png
    928
    1019
    media_image1.png
    Greyscale

Bolzicco et al. is silent regarding a composited film attached to the capsule body at a capsule body bottom perimeter to create a sealed composite film that is disposed substantially equal to a same plane as the composite film.
Katz discloses a single serving beverage capsule (cartridge 100) (‘727, FIG. 1) (‘727, Paragraph [0053]) comprising a capsule body having an interior space and a composite film (peelable label 2002) attached to the capsule body at a capsule body bottom perimeter to create a sealed composite film (peelable label 2002) that is substantially equal to a perimeter of the capsule body with the composite film (peelable label 2002) being disposed on the interior side of the capsule body bottom (‘727, Paragraph [0084]).  The peelable adhesive air/fluid impermeable substance that makes up the peelable seal broadly reads on the claimed composite film as the term “composite” is defined as something that is made up of various parts or elements.  The peeable seal is made up of an adhesive material as well as an air/fluid impermeable material.
Both Bolzicco et al. and Katz are directed towards the same field of endeavor of beverage cartridges used in a beverage making apparatus.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule body bottom of Bozicco et al. and incorporate a composite film to the capsule body at the capsule body bottom perimeter to create a sealed composite film that is disposed substantially equal to the perimeter of the capsule body with the composite film disposed on the interior side of the capsule cap as taught by Katz in order to preserve the freshness of the contents of the capsule (‘727, Paragraph [0066]).
Further regarding Claim 50, Bolzicco et al. modified with Katz is silent regarding the sealed composite film including at least one weak point located about a composite film perimeter and in substantially the same plane as the composite film.
Baldo discloses a capsule comprising a foil or film having an area of reduced thickness to facilitate rupturing of the capsule and dispensing of the beverage (‘285, Paragraph [0022]).  Fond et al. discloses a capsule comprising a cover of a base comprising zones of reduced thickness intended to promote opening of the capsule for passage of extract under the effect of fluid pressure wherein the zones of reduced thickness are obtained by the local absence of an upper layer or part of an upper layer of the constituent material of the lower wall of the capsule (cartridge) (‘316, Column 4, lines 56-67).
Bolzicco et al., Baldo, and Fond et al. are all directed towards the same field of endeavor of beverage capsules used in beverage making machines.  It would have bene obvious to one of ordinary skill in the art at the time of the invention to modify the sealed composite film of Bolzicco et al. modified with Katz and incorporate at least one weak point as taught by Baldo or Fond et al. In order to promote the opening of the capsule for passage of extract to facilitate rupturing of the capsule and dispensing of the beverage.  Although neither Baldo or Fond et al. states that the at least one weak point is located about the composite film perimeter in substantially the same plane as the composite film, the configuration of the claimed weak point of the composite film is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed composite film is significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  The weak points disclosed by Baldo and Fond et al. would be capable of allowing the composite film to open to allow beverage to be dispensed irrespective the particular location of the composite film.
Further regarding Claim 50, the limitations “the at least one weak point configured to break under a pressure less than the pressure needed to break a non-weak point portion of the sealed composite film and open a flow channel without the use of a physical piercing member that allows a beverage concentrate to flow through at least one of the at least one weak points and into the interior space” are seen to be recitations regarding the intended use of the “single serving beverage capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 52, Bolzicco et al. discloses the distributor (cylindrical wall 16) being a distributor cap that comprises a mixing space (‘165, FIG. 2) (‘165, Paragraph [0037]).
Further regarding Claim 52, the limitations “where water and concentrate received from the capsule body mix before flowing out of the beverage outlet” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 50 provided above.
Regarding Claims 56-57, Bolzicco et al. modified with Katz, Baldo, and Fond et al. is silent regarding the at least one weak point being a plurality of weak points evenly spaced about the composite film perimeter wherein the plurality of weak points is four weak points.  However, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced in view of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP § 2144.04.VI.B.).  The weak points of Baldo and Fond et al. would be capable of promoting opening of the composite film regardless of the number of weak points disposed on the composite film and is therefore an obvious variant of the prior art combination.
Regarding Claims 58-59, Bolzicco et al. modified with Katz, Baldo, and Fond et al. is silent regarding the at least one weak point being created by two opposing cutouts from the composite film and the cutouts being V-shaped or U shaped cutouts.  However, the configuration of the claimed weak points of the composite film is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed weak points of the composite film was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Claims 51, 53, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Bolzicco et al. US 2008/0257165 in view of Katz US 2016/0016727, Baldo US 2015/0203285, and Fond et al. US 5,656,316 as applied to claim 50 above in further view of Savage US 2015/0314955.
Regarding Claim 51, Bolzicco et al. modified with Katz, Baldo, Fond et al. is silent regarding the capsule body being filled with a liquid concentrate.
Savage discloses a capsule (cartridge 110) comprising liquid concentrate (‘955, Paragraph [0016]).
Both modified Bolzicco et al. and Savage are directed towards the same field of endeavor of beverage capsules used in beverage making machines.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of modified Bolzicco et al. and fill the capsule body with a liquid concentrate since Savage teaches that it was known in the coffee capsule art to fill the capsule body with a liquid concentrate.
Further regarding Claim 51, the limitations “a sole liquid concentrate or suspension delivery flowpath is through one or more broken weak points about the composite film perimeter from a liquid concentrate or suspension facing side of the composite film to a distributor facing side of the composite film and into the flow channel” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 50 provided above.
Regarding Claim 53, Bolzicco et al. discloses the capsule body having a frustoconical shape (frustum shaped) (‘165, Paragraph [0021]).
Bolzicco et al. modified with Katz, Baldo, Fond et al. is silent regarding the capsule body being filled with a liquid concentrate.
Savage discloses a capsule (cartridge 110) comprising liquid concentrate (‘955, Paragraph [0016]).
Both modified Bolzicco et al. and Savage are directed towards the same field of endeavor of beverage capsules used in beverage making machines.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of modified Bolzicco et al. and fill the capsule body with a liquid concentrate since Savage teaches that it was known in the coffee capsule art to fill the capsule body with a liquid concentrate.
Regarding Claim 60, Bolzicco et al. modified with Katz, Baldo, Fond et al. is silent regarding the capsule body being filled with a beverage concentrate.
Savage discloses a capsule (cartridge 110) comprising beverage concentrate (‘955, Paragraph [0016]).
Both modified Bolzicco et al. and Savage are directed towards the same field of endeavor of beverage capsules used in beverage making machines.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of modified Bolzicco et al. and fill the capsule body with a beverage concentrate since Savage teaches that it was known in the coffee capsule art to fill the capsule body with a beverage concentrate.
Further regarding Claim 60, the limitations “flows into the distributor only via the at least one weak point and around the perimeter after at least one of the at least one weak points are broken” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 50 provided above.
Claims 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Bolzicco et al. US 2008/0257165 in view of Katz US 2016/0016727, Baldo US 2015/0203285, and Fond et al. US 5,656,316 as applied to claim 50 above in further view of Zweed US 2014/0170281.
Regarding Claim 54, Bolzicco et al. modified with Katz, Baldo, and Fond et al. is silent regarding the capsule body containing at least one ridge around the perimeter of the capsule.
Zweed discloses a capsule (capsule 101) comprising a capsule body containing at least one ridge (ridge 105) around the perimeter of the capsule (at peripheral wall 104) (‘281, FIG. 1A) (‘281, Paragraph [0036]).
Both modified Bolzicco et al. and Zweed are directed towards the same field of endeavor of beverage capsules used in a beverage making machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of modified Bolzicco et al. and incorporate at least one ridge around the perimeter of the capsule as taught by Zweed in order to enable better fitting of the capsule on many of the known capsule holders (‘281, Paragraph [0036]).
Regarding Claim 55, the limitations “wherein the ridge like features collapses under an external planar pressure enabling the capsule body to compress to a flat shape” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 50 provided above.
Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Bolzicco et al. US 2008/0257165 in view of Doleac et al. US 2013/0115340, Baldo US 2015/0203285, Fond et al. US 5,656,316, and Savage US 2015/0314955.
Regarding Claim 61, Bolzicco et al. discloses a single serving beverage capsule (capsule 1) comprising a capsule body (cup shaped portion 2) (‘165, Paragraph [0021]) and a capsule cap (safety lid 11) attached to a bottom perimeter of the capsule body (‘165, FIG. 3) (‘165, Paragraphs [0033] and [0036]).
Bolzicco et al. is silent regarding a first composite film attached to a top perimeter at a top end of the capsule body such that the first composite film is attached about an entirety of the top perimeter.
Doleac et al. discloses a capsule comprising a capsule body having a first composite film (peelable film layer 16a) attached to a top perimeter (circumferential edge 8) at a top end of the capsule body such that the first composite film (peelable film layer 16a) is attached about an entirety of the top perimeter (circumferential edge 8) (‘340, FIG. 6) (‘340, Paragraph [0046]).  The peelable layer reads on the claimed composite film since the peelable layers are made of adhesive material and water impermeable materials.  The term “composite” is defined as made up of various parts or elements.
Both Bolzicco et al. and Doleac et al. are directed towards the same field of endeavor of beverage capsules used in beverage making machines.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Bolzicco et al. and attach a first composite film to a top perimeter at a top end of the capsule body such that the first composite film is attached about an entirety of the top perimeter as taught by Doleac et al. in order to avoid the need for a secondary packaging enveloping the whole capsule to keep the product fresh during storage (‘340, Paragraph [0046]).
Further regarding Claim 61, Bolzicco et al. modified with Doleac et al. is silent regarding at least one weak point in an attachment interface of the first composite film and the top perimeter wherein the at least one weak point is located about a perimeter of the first composite film and the at least one weak point is formed as part of the first composite film.
Baldo discloses a capsule comprising a foil or film having an area of reduced thickness to facilitate rupturing of the capsule and dispensing of the beverage (‘285, Paragraph [0022]).  Fond et al. discloses a capsule comprising a cover of a base comprising zones of reduced thickness intended to promote opening of the capsule for passage of extract under the effect of fluid pressure wherein the zones of reduced thickness are obtained by the local absence of an upper layer or part of an upper layer of the constituent material of the lower wall of the capsule (cartridge) (‘316, Column 4, lines 56-67).
Bolzicco et al., Baldo, and Fond et al. are all directed towards the same field of endeavor of beverage capsules used in beverage making machines.  It would have bene obvious to one of ordinary skill in the art at the time of the invention to modify the sealed composite film of Bolzicco et al. modified with Katz and incorporate at least one weak point as taught by Baldo or Fond et al. In order to promote the opening of the capsule for passage of extract to facilitate rupturing of the capsule and dispensing of the beverage.  Although neither Baldo or Fond et al. states that the at least one weak point is located in an attachment interface of the first composite film and the top perimeter wherein the at least one weak point is located about a perimeter of the first composite film and the at least one weak point is formed as a part of the first composite film, the configuration of the claimed weak point of the composite film is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed composite film is significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  The weak points disclosed by Baldo and Fond et al. would be capable of allowing the composite film to open to allow beverage to be dispensed irrespective the particular location of the composite film.
Further regarding Claim 61, Bolzicco et al., modified with Doleac et al., Baldo, and Fond et al. is silent regarding a beverage concentrate being disposed within the capsule when the capsule is unused.
Savage discloses a capsule (cartridge 110) comprising liquid concentrate (‘955, Paragraph [0016]).
Both modified Bolzicco et al. and Savage are directed towards the same field of endeavor of beverage capsules used in beverage making machines.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of modified Bolzicco et al. and fill the capsule body with a liquid concentrate since Savage teaches that it was known in the coffee capsule art to fill the capsule body with a liquid concentrate.
Further regarding Claim 61, the limitations “when the capsule is unused” and “and the at least one weak point is configured to break under pressure prior to at least one strong attachment area that has more radial surface area of the first composite film attached to the top perimeter than a radial surface rea of the first composite film attached to the top perimeter that forms the at least one weak point” are seen to be recitations regarding the intended use of the “single serving beverage capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claims 62-63 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Bolzicco et al. US 2008/0257165 in view of Katz US 2016/0016727, Doleac et al. US 2013/0115340, and Savage US 2015/0314955.
Regarding Claim 62, Bolzicco et al. discloses a single serving beverage capsule (capsule 1) comprising a capsule body (cup shaped portion 2) having an interior space between an inside of the capsule body (cup shaped portion 2) (‘165, Paragraph [0021]) and a capsule cap (safety lid 11) attached to the bottom perimeter of the capsule body (‘165, FIG. 2) (‘165, Paragraph [0036]).  A flow channel (input port 3a) is located within the capsule body with an inlet end and an outlet end (at output opening 13) and disposed within the capsule body to provide a fluid flow path through the capsule (‘165, FIG. 1) (‘165, Paragraph [0021]).  It is noted that the claim does not require the flow channel to begin at the top end of the capsule body and extend through the bottom end of the capsule body.
Bolzicco et al. is silent regarding a second composited film attached to a bottom perimeter at a bottom end of the capsule body.
Katz discloses a single serving beverage capsule (cartridge 100) (‘727, FIG. 1) (‘727, Paragraph [0053]) comprising a capsule body having an interior space and a composite film (peelable label 2002) attached to the capsule body at a capsule body bottom perimeter to create a sealed composite film (peelable label 2002) that is substantially equal to a perimeter of the capsule body with the composite film (peelable label 2002) being disposed on the interior side of the capsule body bottom (‘727, Paragraph [0084]).  The peelable adhesive air/fluid impermeable substance that makes up the peelable seal broadly reads on the claimed composite film as the term “composite” is defined as something that is made up of various parts or elements.  The peeable seal is made up of an adhesive material as well as an air/fluid impermeable material.
Both Bolzicco et al. and Katz are directed towards the same field of endeavor of beverage cartridges used in a beverage making apparatus.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule body bottom of Bozicco et al. and incorporate a composite film to the capsule body at the capsule body bottom perimeter to create a sealed composite film that is disposed substantially equal to the perimeter of the capsule body with the composite film disposed on the interior side of the capsule cap as taught by Katz in order to preserve the freshness of the contents of the capsule (‘727, Paragraph [0066]).
Further regarding Claim 62, Bolzicco et al. modified with Katz is silent regarding a first composite film attached to a top perimeter at a top end of the capsule body.
Doleac et al. discloses a capsule comprising a capsule body having a first composite film (peelable film layer 16a) attached to a top perimeter (circumferential edge 8) at a top end of the capsule body (‘340, FIG. 6) (‘340, Paragraph [0046]).  The peelable layer reads on the claimed composite film since the peelable layers are made of adhesive material and water impermeable materials.  The term “composite” is defined as made up of various parts or elements.
Both Bolzicco et al. and Doleac et al. are directed towards the same field of endeavor of beverage capsules used in beverage making machines.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Bolzicco et al. and attach a first composite film to a top perimeter at a top end of the capsule body as taught by Doleac et al. in order to avoid the need for a secondary packaging enveloping the whole capsule to keep the product fresh during storage (‘340, Paragraph [0046]).
Further regarding Claim 62, Bolzicco et al. modified with Katz and Doleac et al. is silent regarding a beverage concentrate being disposed within an interior volume of the capsule body when the capsule is unused.
Savage discloses a capsule (cartridge 110) comprising beverage concentrate (‘955, Paragraph [0016]).
Both modified Bolzicco et al. and Savage are directed towards the same field of endeavor of beverage capsules used in beverage making machines.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of modified Bolzicco et al. and fill the capsule body with a beverage concentrate since Savage teaches that it was known in the coffee capsule art to fill the capsule body with a beverage concentrate.
Further regarding Claim 62, Bolzicco et al. modified with Katz, Doleac et al., and Savage is silent regarding a flow channel located within the capsule body with an inlet end at the first composite film and an outlet end at the second composite film and disposed within the capsule body to provide a fluid flow path through the capsule.
Further regarding Claim 62, the limitations “when the capsule is unused” and “to provide a fluid flow path through the capsule” are seen to be recitations regarding the intended use of the “single serving beverage capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 63, Savage discloses the capsule body being filled with a liquid beverage concentrate (‘955, Paragraph [0016]).
Regarding Claim 66, Bolzicco et al. discloses the capsule body having a cylindrical shape (‘165, Paragraph [0021]).
Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Bolzicco et al. US 2008/0257165 in view of Katz US 2016/0016727, Doleac et al. US 2013/0115340, and Savage US 2015/0314955 as applied to claim 63 above in further view of  van der Veen US 2016/0325924.
Regarding Claim 64, Bolzicco et al. modified with Katz, Doleac et al., and Savage is silent regarding the capsule cap having at least one nozzle outlet for liquid concentrate to exit the capsule body.
Van der Veen discloses a capsule comprising a capsule cap having at least one nozzle (nozzle 47) (‘924, FIG. 2) (‘924, Paragraph [0102]).
Both Bolzicco et al. and van der Veen are directed towards the same field of endeavor of beverage capsules used in beverage making machines.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of modified Bolzicco et al. and incorporate at least one nozzle outlet onto the capsule cap since van der Veen teaches that this was a known configuration in the beverage capsule art at the time of the invention.
Further regarding Claim 64, the limitations “for liquid concentrate to exit the capsule body” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 62 provided above.
Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Bolzicco et al. US 2008/0257165 in view of Katz US 2016/0016727, Doleac et al. US 2013/0115340, and Savage US 2015/0314955 as applied to claim 62 above in further view of Baldo US 2015/0203285 and Fond et al. US 5,656,316.
Regarding Claim 65, Bolzicco et al. modified with Katz, Doleac et al., and Savage is silent regarding the second composite film having a cutout around the flow channel.
Baldo discloses a capsule comprising a foil or film having an area of reduced thickness to facilitate rupturing of the capsule and dispensing of the beverage (‘285, Paragraph [0022]).  Fond et al. discloses a capsule comprising a cover of a base comprising zones of reduced thickness intended to promote opening of the capsule for passage of extract under the effect of fluid pressure wherein the zones of reduced thickness are obtained by the local absence of an upper layer or part of an upper layer of the constituent material of the lower wall of the capsule (cartridge) (‘316, Column 4, lines 56-67).  The areas of reduced thickness reads on the claimed cutout around the flow channel.
Bolzicco et al., Baldo, and Fond et al. are all directed towards the same field of endeavor of beverage capsules used in beverage making machines.  It would have bene obvious to one of ordinary skill in the art at the time of the invention to modify the second composite film of modified Bolzicco et al. and incorporate cutouts in the form of areas of reduced thickness as taught by Baldo or Fond et al. in order to promote the opening of the capsule for passage of extract to facilitate rupturing of the capsule and dispensing of the beverage.  
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Bolzicco et al. US 2008/0257165 in view of Katz US 2016/0016727, Doleac et al. US 2013/0115340, and Savage US 2015/0314955 as applied to claim 62 above in further view of Doria WO 2016/125195.
Regarding Claim 67, Bolzicco et al. modified with Katz, Doleac et al., and Savage is silent regarding a water passage channel beginning at the top end of the capsule body and extending through the bottom end of the capsule body, through the second composite film and through the capsule cap.
Doria discloses a beverage capsule comprising a capsule body (container body 10) having a first film (closure wall 11) attached to a top perimeter at a top end of the capsule body (container body 10) and a second film (peelable sealing closure 15) attached to a bottom perimeter at a bottom end (bottom wall 12) of the capsule body (container body 10) and a beverage material within an interior volume of the capsule body (container body 10) when the capsule is unused and a water passage channel located within the capsule body (container body 10) with an inlet end at the first film (closure wall 11) and an outlet end at the second film (peelable sealing closure 15) and disposed within the capsule body (container body 10) to provide a fluid flow path through the capsule wherein a water passage channel (duct 14) begins at the top end of the capsule body (container body 10) and extends through the bottom end (bottom wall 12) of the capsule body (container body 10) (‘195, FIG. 4) (‘195, Page 7, lines 1-13).

    PNG
    media_image2.png
    977
    1432
    media_image2.png
    Greyscale

Both Bolzicco et al. and Doria are directed towards the same field of endeavor of beverage capsules used in beverage making machines.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of modified Bolzicco et al. and incorporate a water passage channel beginning at the top end of the capsule body and extending through the bottom end of the capsule body through the second composite film since Doria teaches that it was known and conventional to incorporate the claimed water passage channel through the entirety of the capsule.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fantappie US 2017/0135516 discloses a beverage capsule (pod 20) comprising a capsule body (pod body 23) having a film (pod top surface 32 formed of foil) (‘516, Paragraph [0052]) attached to a top perimeter (pod top rim 24) at a top end (pod top 22) of the capsule body (pod body 23) and a bottom wall (base lower surface 33) attached to a bottom perimeter at a bottom end of the capsule body (pod body 23) and a beverage material (coffee) within an interior volume of the capsule body (pod body 23) when the capsule (pod 20) is unused and a capsule cap (puncturing cap 70) attached to the bottom perimeter (base outer rim 35) of the capsule body (pod body 23) wherein sharp edges (plurality of puncturing spikes 77) are located along an inner perimeter of the capsule cap (puncturing cap 70) capable of making incisions in the bottom wall (base lower surface 33) when a compression force is applied to the capsule (pod 20) (‘516, FIGS. 1 and 8A-8B) (‘516, Paragraphs [0050], [0056], and [0058]).

    PNG
    media_image3.png
    928
    805
    media_image3.png
    Greyscale

Aardenburg US 2010/0064899 discloses a beverage capsule (capsule 1) comprising a capsule body (capsule body 2) having a film attached to a top perimeter at a top end of the capsule body and a bottom wall (base 4) having a bottom perimeter at a bottom end of the capsule body (capsule body 2) and a beverage ingredient is stored within an interior volume of the capsule body (capsule body 2) when the capsule (capsule 1) is unused and a capsule cap (piercing means 16) attached to the bottom perimeter of the capsule body (capsule body 2) wherein sharp edges (plurality of piercing elements 19) are located along an inner perimeter of the capsule cap (piercing means 16) and not exposed to a user wherein the sharp edges (plurality of piercing element 19) are capable of making incisions in the bottom wall (base 4) when a compression force is applied to the capsule (capsule 1 (‘899, FIGS. 4-5) (‘899, Paragraphs [0046] and [0050]).

    PNG
    media_image4.png
    781
    1428
    media_image4.png
    Greyscale


Verbeek et al. US 2014/0053735 discloses a beverage capsule comprising a capsule body (wall 4) having a first film (top sealing film 5) attached to a top perimeter (flange 6) at a top end of the capsule body (wall 4) and a second film attached to a bottom perimeter at a bottom end (bottom 3) of the capsule body (wall 4) and a beverage material (coffee) within an interior volume of the capsule body (wall 4) when the capsule is unused (‘735, Paragraph [0188]), a flow channel located within the capsule body (wall 4) with an inlet end at the first film and an outlet end at the second film and disposed within the capsule body (wall 4) to provide a flow path through the capsule wherein a water passage channel (column 10) begins at the top end of the capsule body (wall 4) and extends through the bottom end (bottom 3) of the capsule body (wall 4) (‘735, FIGS. 5 and 15) (‘735, Paragraphs [0194] and [0204]) and through the second film (‘735, Paragraph [0077]).

    PNG
    media_image5.png
    901
    823
    media_image5.png
    Greyscale

Bongers et al. US 2010/0062127 discloses a beverage capsule (cup 10) comprising a capsule body (shell 11) having a first composite film (covering layer 16 made from a composite foil) attached to a top perimeter (sealing edge 12a) at a top end of the capsule body (shell 11) and a second film (seal 15) attached to a bottom perimeter (edge 14) at a bottom end (bowl shaped underside 14) of the capsule body (shell 11) and a beverage material within an interior volume of the capsule body (shell 11) when the capsule (cup 10) is unused, a flow channel (channel 27) located within the capsule body (shell 11) with an inlet end at the first composite film (covering layer 16) and an outlet end at the second film (seal 15) and disposed within the capsule body (shell 11) to provide a flow path through the capsule (cup 10) wherein a water passage channel (wall 6) (‘127, Paragraph [0050]) beings at the top end of the capsule body (shell11) and extends through the bottom end (bowl shaped underside 14) of the capsule body (shell 11) (‘127, FIG. 1) (‘127, Paragraphs [0036]-[0038] and [0043]).

    PNG
    media_image6.png
    785
    1430
    media_image6.png
    Greyscale

Eppler et al. US 2016/0058234 discloses a capsule comprising a base region covered by a removable film seal adhesively bonded to the outer side of the bae region used to seal for maintaining the freshness of the package (‘234, Paragraph [0017]).
Meelker et al. US 2013/0064936 discloses a capsule comprising slits covered by a removable seal to keep the capsule contents fresh (‘936, Paragraph [0067]).
Harrington et al. US 2016/0194147 discloses a capsule comprising liquid concentrate (‘147, Paragraph [0043]).
Paolini US 2015/0305547 discloses a capsule (pod 4) comprising a capsule body containing at least one ridge (ridges 114) around the perimeter of the capsule (‘547, FIG. 1) (‘547, Paragraph [0023]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792